Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about October 3, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed him with Children’s Village for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Andrias, J.P., Ellerin, Lerner and Gonzalez, JJ.